EN MOCIÓN DE RECONSIDERACIÓN.
El Juez Asociado Señor Hutchison
emitió la opinión del
tribunal.
En nuestra opinión anterior dijimos que Ponsa Parés había recibido su nuevo nombramiento el 13 de julio de 1935. Esta aserción se basó en una estipulación radicada en la corte de distrito. Sucede ahora que las partes estaban equivocadas sobre la fecha del nombramiento que hicieron constar en la estipulación. El Gobernador, según parece, envió el nombramiento de Ponsa Parés al Senado con anterioridad al 2 de julio y el Senado confirmó el nombramiento en dicho día. El Gobernador firmó el nombramiento el 5 de julio. La Asamblea Legislativa aprobó el proyecto de presupuesto el 8 de julio. Podemos tomar conocimiento judicial de estos hechos. Fueron admitidos por los letrados del apelante durante la vista. De ahí se desprende que el sueldo fué reducido con posterioridad al nombramiento, conforme resolvió el juez de distrito, y la sentencia de este tribunal, en lo que a la revocación parcial de la sentencia de la corte de distrito se refiere, debe dejarse sin efecto, a menos que pueda ser sostenida por motivos distintos a los indicados en nuestra opinión anterior.
Los letrados de la parte apelante descansan en los casos de Kilroy v. Whitmore, 300 P. 851, y Wüliams v. Garey, 19 Cal. App. 769 (127 P. 824). La rebaja de sueldo para el nuevo término fué efectuada por la ley de presupuesto para el año fiscal 1935-1936 y no por la del año anterior 1934-1935, La ley de presupuesto para 1935-1936 fué pasada y apro-bada después de haberse hecho el nombramiento por un nuevo término. Empezó a regir el primero de julio. Si no se hubiese aprobado un presupuesto para el año fiscal 1935-1936, el del año 1934-35 hubiera continuado rigiendo de conformi-*18-dad con el artículo 34 de la Carta Orgánica, y los casos que acabamos de mencionar hubieran sido más aplicables. No podemos convenir en que esos casos deban controlar el presente.

Debe dejarse sm afecto nuestra sentencia de diciembre 8, 1938, y confirmarse la de la corte de distrito.